Citation Nr: 9916334	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-51 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cerebrovascular accident.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had unverified military service from 
approximately August 1974 to February 1986 and verified 
active service from March 1986 to March 1992.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1. An unappealed November 1992 RO decision denied service 
connection for a psychiatric disorder; an unappealed 
rating decision in January 1993 also denied service 
connection for a psychiatric disorder.

2. An unappealed July 1994 decision denied service connection 
for a cerebrovascular accident (CVA) and hypertension and 
declined to find that new and material evidence had been 
submitted to reopen the claim for service connection for a 
psychiatric disorder.

3. The evidence added to the record regarding the claims for 
service connection for a CVA and a psychiatric disorder, 
since the July 1994 rating decision, bears directly and 
substantially upon the specific matters under 
consideration and is so significant as to warrant 
reconsideration of the merits of the claims on appeal.

4. The evidence added to the record since the July 1994 
rating decision that denied service connection for 
hypertension is either cumulative or redundant or does not 
bear directly and substantially upon the specific matter 
under consideration and is so insignificant as to not 
warrant reconsideration of the merits of the claim on 
appeal.


CONCLUSIONS OF LAW

1. Evidence received since the July 1994 rating decision that 
denied service connection for a psychiatric disorder and a 
cerebrovascular accident is new and material; the 
veteran's claims for entitlement to service connection for 
a psychiatric disorder and a cerebrovascular accident are 
reopened.  38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).
 
2. The July 1994 rating decision that denied service 
connection for hypertension is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for hypertension.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in November 1992, denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder.  The RO found at that time that his 
disorder was determined to be a constitutional developmental 
abnormality and/or personality disorder.  The veteran did not 
appeal the RO's decision and it became final based on the 
evidence then of record.

The evidence of record at the time of the November 1992 RO 
decision that denied service connection for a psychiatric 
disorder included the veteran's service medical records.  
When examined for enlistment into service in January 1974, 
there was no report of psychiatric, neurologic or vascular 
abnormality, his blood pressure was 124/56 and the veteran 
was found qualified for active service.  A May 1977 service 
examination report does not reflect psychiatric, neurologic 
or vascular abnormalities and the veteran's blood pressure 
was 130/84.  A June 1977 examination report indicates his 
blood pressure was 142/78.  When examined for reenlistment in 
April 1979, no psychiatric, neurologic or vascular disorders 
were found and the veteran's blood pressure was 138/78.

According to a report of medical examination, dated in March 
1986, there was no finding of psychiatric, neurologic or 
vascular abnormality and the veteran's blood pressure was 
140/78.  He was 6'3" tall, weighed 247 pounds and a weight 
control program were recommended.  

Records dated in June 1988 show that the veteran was 
initially seen in the clinic aboard ship for irregular 
behavior that included saying strange things.  His mental 
status showed some loose association in thought process and 
poor cognitive function, insight and judgment.  The 
assessment was acute psychosis and the veteran was 
hospitalized.  A narrative summary indicates that there was 
no evidence of substance abuse, no recent head injury and the 
veteran's blood pressure was 118/84.  Probable schizophrenia 
was provisionally diagnosed and the veteran was transferred 
to a hospital in Subic Bay.  According to the hospital 
record, the veteran had been concerned about some broken 
machinery and had not slept for three nights.  Physical and 
neurological examinations were essential normal and 
laboratory examinations were within normal limits.  The final 
diagnosis was brief reactive psychosis (improving).   

When seen in the clinic in July 1988, the veteran's blood 
pressure was 124/60.  According to an August 1988 clinical 
entry, further psychiatric evaluation failed to reveal a 
psychosis or disabling neurosis.  It was noted that, as 
befitted the initial diagnosis of brief reactive psychosis 
(with sleep deprivation as a probable etiology), the 
veteran's psychosis was resolved with no current residual 
effects.  The veteran was found fit for all duty and there 
was no need, at that time, for routine psychiatric follow-up.  

In February 1989, the psychiatrist who interviewed him June 
1988 interviewed the veteran.  Findings of a mental status 
examination showed the veteran's cognitive functions were 
grossly normal, his insight was good and his judgment not 
impaired.  The clinical impression was normal mental status 
examination with no psychiatric diagnosis.  When examined for 
separation in March 1992, the veteran gave a history of a 
head injury in November 1991 with "black-outs".  When 
examined that day, there was no finding of psychiatric, 
neurologic or vascular abnormality and the veteran's blood 
pressure was 118/82.

The relevant evidence associated with the claims file 
subsequent to the November 1992 rating decision includes VA 
examination reports.  A June 1992 VA psychiatric examination 
report diagnosed personality disorder mixed with 
passive/aggressive anti and anti social elements.  Findings 
of a June 1992 VA general medical examination indicates the 
veteran's blood pressure was 122/76 with no history of CVA.  
No gross neurological deficit was found.  The diagnosis was 
probable cervical bruit on the right side of the neck.

In January 1993, the RO continued its denial of service 
connection for a psychiatric disorder.

Thereafter, the RO, in a decision dated in July 1994, denied 
the veteran's claims of entitlement to service connection for 
hypertension and a CVA and declined to find that new and 
material evidence had been submitted to reopen the claim for 
service connection for a psychiatric disorder.  The RO found 
at that time that service medical records were negative for 
evidence of a diagnosis of hypertension and post service 
records did not reflect that the veteran had hypertension 
while in active service or manifested to a compensable degree 
within one year of release.  Further, the RO found that the 
veteran's service medical records were negative for evidence 
of a CVA and the first post service indication of a CVA was 
in May 1993 when a computed tomography (CT) scan included an 
impression of a previous infarction of an undetermined date.  
The RO also found that service connection for a psychiatric 
disorder had been previously denied as due to a 
constitutional developmental abnormality and/or personality 
disorder and current diagnoses of depression were unrelated 
to service or any incident thereof.

The relevant evidence associated with the claims file at the 
time of the July 1994 RO decision that denied service 
connection for hypertension and a CVA and declined to find 
new and material evidence to reopen the veteran's claim for 
service connection for a psychiatric disorder includes his 
service medical records, as set forth above, that show 
elevated blood pressure readings, not considered 
disqualifying, in May and June 1977, April 1979 and in March 
1986.  The service medical records were otherwise entirely 
negative for complaints, treatment or diagnoses of a CVA or 
hypertension.  

VA medical records and examination reports, dated from April 
1993 to January 1994, were of record.  VA outpatient records, 
dated from April to July 1993 indicate that in April 1993 the 
veteran was seen with complaints of memory loss from 1988.  
His blood pressure was 128/90.  The diagnostic impression was 
memory loss of unknown etiology.  A Persian Gulf War Registry 
form of the same date, includes diagnoses of memory loss, 
global and headache.

In May 1993, VA hospitalized the veteran for two days with a 
history of memory loss and complaints of poor concentration, 
depression and anhedonia.  The initial impression was 
probable psychiatric illness with possible fugue state in 
1991 and possible depression.  A neurospsychological 
evaluation was performed due to the veteran's complaints of 
memory loss, decreased concentration and evidence of 
vegetative symptoms.  The diagnoses were cerebrovascular 
disease and depression.  

A July 1993 VA mental hygiene clinic (MHC) record diagnosed 
depression for which medication was prescribed.

A January 1994 VA psychiatric examination report indicates 
that the veteran gave a an inconsistent history of having a 
stroke in service in 1988 for which he was awarded Social 
Security Administration (SSA) disability benefits, as well as 
for a psychiatric disorder and memory and concentration 
difficulties.  The veteran reported right leg weakness and 
difficulty reading and reported questionable hypertension at 
the time of his stroke.  He complained of headaches and sleep 
difficulties.  The VA examiner found that the veteran's 
memory was grossly intact and his mood patterns were 
consistent with a depressed mood.  Further, the VA doctor 
noted a May 1993 CT scan included an impression of focal area 
of decreased attenuation, regional to the left internal 
capsule and basal ganglia that may be the result of previous 
infarction.  Diagnoses included atypical depression with the 
veteran fulfilling the criteria for dysthymic disorder with 
apparent intermittent periods of normal moods lasting more 
than a few months since his apparent difficulties in 1988.  
The VA physician commented that the veteran's records 
indicated that his having a mild stroke, as noted on the CT 
scan, might be contributory to the depression, and opined 
that it would hard to date back when that happened as there 
was no previous objective data to that effect. 

A January 1994 VA general medical examination report 
indicates that the veteran gave a history of being diagnosed 
with hypertension in 1988 for which he currently took 
prescribed medication.  That same year he said he had a CVA 
with loss of consciousness that required hospitalization.  
The veteran complained of depression, memory and 
concentration difficulties and occasional right leg weakness.  
Diagnoses included hypertension controlled by medication, 
status post-cerebral vascular accident, 1988 and residual 
depression.

A February 1994 VA general medical examination report 
reflects that the veteran gave a history of falling from a 
truck and injuring his back in 1982 and said that in 1984 he 
developed headaches and dizziness that he blamed on the 
earlier falls.  In 1992 he was found to have high blood 
pressure and took medication.  Diagnoses included 
hypertension, uncontrolled and associated with dizziness and 
headaches. 

The July 1994 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the July 1994 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision. Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.

An application to reopen the veteran's claims was received by 
the RO in November 1995.  The evidence associated with the 
claims file subsequent to the July 1994 decision that was the 
final adjudication of the veteran's claims includes VA 
medical records and examination reports, SSA records and the 
veteran's written statements.

VA outpatient records, dated from April 1992 to December 
1993, some duplicative of those previously received and some 
of which were unavailable at the time of the unappealed July 
1994 RO decision were added to the claims file.  A December 
1992 record reflects the veteran's complaints of memory loss 
since 1988 and includes a diagnostic impression of transient 
situational disease, depressed mood and possible transient 
episode of hypoxia.  A May 1993 electroencephalogram (EEG) 
report was within normal limits and showed no epileptiform 
activity.  A May 1993 VA CT brain scan report included an 
impression of focal area of decreased attenuation regional to 
the left internal capsule and basal ganglia, that may be the 
result of previous infarction.  A VA discharge medical 
record, dated the following day, includes diagnoses of 
depression and an old small stroke.

According to a November 1993 VA consultant's report, the 
veteran was seen with allegations of possible stroke or head 
injury in May 1993 and the physician was asked to comment on 
whether the veteran had any significant mental impairment.  
The VA doctor said there appeared to be significant 
impairment, likely OBS (organic brain syndrome).  A 
neurological evaluation was described as inconclusive but 
noted significant impairment of attention and concentration 
and cognitive inefficiency.  The veteran had language 
deficits that appeared life long.  

A December 1993 psychological evaluation report, prepared by 
Dennis B. Sprague, Ph.D., indicates that veteran apparently 
gave a history of sustaining a head injury in service.  The 
veteran said he lost consciousness and was hospitalized.  
There was a question of a possible head injury in 1991 when a 
brick struck the veteran.  Dr. Sprague described the veteran 
as a poor historian.  The veteran denied a history of alcohol 
or drug abuse and said his father managed his funds.  The 
diagnostic impression included organic mental disorder, not 
otherwise specified and paranoid personality disorder.  

In November 1995, the RO received SSA records documenting 
that in December 1993, the veteran was determined totally 
disabled as of March 1992 and awarded disability benefits.  
He was found disabled as a result of organic mental disorders 
(chronic brain syndrome).

The veteran has asserted that he has a psychiatric disorder 
that had its origins during his period of active military 
service.  Service medical records indicate that in June 1988 
the veteran was hospitalized for treatment of a brief 
psychotic episode and by February 1989 the records further 
indicate there were no findings of a psychiatric disorder nor 
was a psychiatric abnormality found when he was examined for 
discharge in March 1992.

The veteran has also asserted that he suffered a CVA in 
service, however there are no references to complaints or 
treatment of a CVA in service.  Service records are entirely 
negative for report of complaints or diagnosis of a CVA and, 
when discharged from service in March 1992, no neurological 
or vascular abnormalities were reported.

The evidence received since the July 1994 decision consists 
of duplicative medical records.  VA clinical records dated in 
May 1993, including diagnoses of organic brain syndrome, an 
old small stroke and a CT brain scan report, however, that 
provide details of the impression of a possible old 
infarction, are new and do bear directly on the question of 
whether a CVA and chronic psychiatric disorder had its onset 
in service.  In the Board's opinion, this evidence provides a 
more complete picture of the veteran's disabilities and their 
origin and, thus, does bear directly and substantially upon 
the specific matters under consideration and is so 
significant as to warrant reconsideration of the merits of 
the claims on appeal.  See Hodge.  Thus, this evidence is new 
and material and, therefore, reopens the veteran's claims of 
entitlement to service connection for a CVA and a psychiatric 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a); 
Hodge.
.  
Further, the veteran has asserted that his hypertension 
started in service, however, there are no references to 
complaints or treatment of hypertension in service.  While in 
May and June 1977, April 1979 and in March 1986, the 
veteran's blood pressure readings were somewhat elevated, 
they were not considered disqualifying from active service, 
service records are entirely negative for report of 
complaints or diagnoses of, or treatment for, hypertension 
and, when discharged from service in March 1992, his blood 
pressure was within normal limits.

As noted above, the veteran asserted that he had hypertension 
in service and then indicated that it was diagnosed in 1992.  
However, an April 1993 VA outpatient record appears to be the 
first post service documented record of high blood pressure.

In sum, the evidence received since the July 1994 decision to 
deny service connection for hypertension consists of VA 
medical records and the veteran's statements asserting his 
contention that he had hypertension in service.  
Nevertheless, the veteran is not qualified as a lay person to 
furnish etiological opinions or medical diagnoses, as this 
requires medical expertise.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).

Consequently, the Board finds that the evidence received 
since the July 1994 rating decision regarding the claim for 
service connection for hypertension does not bear directly 
and substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the July 1994 rating decision to deny 
service connection for hypertension is not new and material, 
it follows that the claim for service connection for 
hypertension is not reopened.



ORDER

New and material evidence having been submitted, the 
application to reopen the claims of entitlement to service 
connection for a psychiatric disorder and a cerebrovascular 
accident is granted.

New and material having not been submitted, the application 
to reopen a claim of entitlement to service connection for 
hypertension is denied.



REMAND

The veteran's claims for service connection for a psychiatric 
disorder and a CVA are "well-grounded' within the meaning of 
38 U.S.C.A. § 5107 (West 1991).  That is, he has presented 
claims that are plausible. 

The Board notes that service medical records dated in June 
1988 show that the veteran demonstrated irregular behavior 
and speech that was diagnosed as a brief psychotic episode.  
Post service, a May 1993 VA CT brain report shows a lesion 
that appeared secondary to a previous old infarction and 
cerebrovascular disease, depression, and an old small stroke 
were diagnosed that month.  In November 1993, a VA clinical 
examiner opined that the veteran probably had organic brain 
syndrome and in December 1993, Dr. Sprague, a psychologist, 
diagnosed organic mental disorder.  Also, in December 1993, 
the SSA determined that the veteran was totally disabled as 
of March 1992, due to organic mental disorders.  A January 
1994 VA psychiatric examiner diagnosed atypcial depression 
"with the veteran fulfilling criteria for dysthymic disorder 
with apparent intermittent periods of normal moods lasting 
more than a few months since his apparent difficulties in 
1988."  

In light of the above, and in order to comply with the duty 
to assist under 38 U.S.C.A. § 5107, the Board finds that the 
veteran's claims should be remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify specific names, 
address and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
current treatment for a psychiatric 
disorder or residuals of a CVA.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records.

2.  Thereafter, the RO should schedule 
the veteran for VA examinations by a 
neurologist and a psychiatrist to 
determine the nature and etiology of all 
current neurologic and psychiatric 
pathology.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail. Opinions should be 
provided regarding the likelihood that 
any currently diagnosed psychiatric 
disorder and/or CVA residuals were 
initially manifested in service or are 
otherwise related thereto. Attention is 
directed to the medical records of 
treatment received by the veteran in June 
1988. 

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond, 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals


 

